DETAILED ACTION

Brief Summary
The present application is being examined under the pre-AIA  first to invent provisions.

This Office action addresses reissue U.S. Application 15/679,615 (hereafter “the ‘615 Application”).

The after-final response filed March 1, 2021 is being entered and made of record.

Based upon review of the reissue ‘615 Application, the application was filed on August 17, 2017, with the Reissue Declaration being filed on December 14, 2017.  The ‘615 Application is a reissue of U.S. Patent 9,113,006 (hereafter “the ‘006 Patent”), with the inventor of Sasaki, being issued on August 18, 2015, with claims 1-13.  The ‘006 Patent was filed as U.S. Application 14/202,746 (hereafter “the original ‘746 Application”), being filed on March 10, 2014.  Further, the original ‘746 Application claims foreign priority to Japanese Patent Application 2013-047544, being filed on March 11, 2013.

As noted above, the ‘006 Patent issued with claims 1-13.  During this reissue prosecution, claims 14-29 were previously added. A non-final Office action was mailed on March 26, 2020, which indicated that each of claims 1-29 were rejected for various reasons.  In response, the Applicant filed an amendment filed August 25, 2020.  Subsequently, a final Office action was mailed on October 27, 2020, which indicated that various claims were rejected, but also 

Subsequently, the Applicant submitted an after final amendment dated January 27, 2021, which was entered, and amended claims 1, 2, and 12, and canceled claims 5-11 and 13-29.  With this, an Advisory action was mailed on February 11, 2021 that indicated that claims 1-4 and 12 included patentable subject matter, but were rejected based on a defective reissue declaration.  In response, the Applicant filed a substitute reissue declaration with the instant response dated March 1, 2021.  

Thus, claims 1-4 and 12 are pending, with claims 1 and 2 being independent.



Reissue Declaration
The Declaration submitted by the Applicant on March 1, 2021 is sufficient to overcome the previously noted defects and thus the rejection under 35 U.S.C. 251 is herein withdrawn.




Allowable Subject Matter
Claims 1-4 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, in the Examiner’s opinion, in view of the prior art of record, it would not have been obvious to have the system of claim 1 further include the added limitations regarding the “session information”, whereby the information processing apparatus includes the functions of “a session information receiving process of receiving the session information transmitted from the image reading [apparatus]; and a session information soring process of storing the received session information in the first memory, the information processing apparatus executes the specific setting information transmitting process after the received session information is stored in the first memory.”

The closest prior art of record, being the reference of Ikeda (U.S. Patent Application Publication 2012/0182575) and the reference of Pardhan et al. (U.S. Patent Application Publication 2013/0188212), both teach of similar network image scanning systems.  However, both Ikeda and Pardhan nor any of the other prior art of record, expressly teach the functions of “a session information receiving process of receiving the session information transmitted from the image reading apparatus; and a session information soring process of storing the received session information in the first memory, the information processing apparatus executes the specific setting information transmitting process after the received session information is stored in the first memory.”, as now required in independent claim 1. This feature was incorporated into independent claim 1 in the amendment dated January 27, 2021, being a feature that was 

Regarding independent claim 2, in the Examiner’s opinion, in view of the prior art of record, it would not have been obvious to one of ordinary skill in the art to have the information processing apparatus, as claimed, include the features of “a session information receiving instruction of receiving, from a particular image reading apparatus, session information about a session of the information processing apparatus and the particular image reading apparatus, and storing the session information in the memory so that the information processing apparatus can transmit a second reading instruction to the scanner apparatus;…the information processing apparatus executes the specific setting information transmitting process after the received session information is stored in the memory”. 

The closest prior art of record, being the reference of Ikeda (U.S. Patent Application Publication 2012/0182575) and the reference of Pardhan et al. (U.S. Patent Application Publication 2013/0188212), both teach of similar network image scanning systems.  However, both Ikeda and Pardhan, nor any of the other prior art of record, teach the functions that expressly disclose the function of “a session information receiving instruction of receiving, from a particular image reading apparatus, session information about a session of the information processing apparatus and the particular image reading apparatus, and storing the session information in the memory so that the information processing apparatus can transmit a second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.




Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:
	
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        






EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Briefly, claims 1 and 12 have been amended to correct typographical errors.  Particularly, in claim 1, lines 9 and 10 have been amended so as to read “when executed by the first processor [processing],” and line 61 has been amended to read “a Web page [Webpage] displaying instruction”.  Additionally, in claim 12, line 3, has been amended to read “the first [second] processor”.

Claims 1 and 12 are shown below in their entirety:


1.	(Three times Amended) A system comprising: 
an information processing apparatus;
a particular image reading apparatus configured to communicate with the information processing apparatus through a network; and
an operation apparatus including a display, the operation apparatus being configured to communicate with the information processing apparatus through the network, 
wherein the information processing apparatus comprises: 
a first processor; and
processor [processing], causing the information processing apparatus to execute:
a service identification information storing instruction [instructive] of storing, in a memory, service identification information for identifying a service providing apparatus, and setting information representing a specification of a reading setting of an image reading apparatus for the service providing apparatus, in association with the service identification information;
a first reading instruction receiving instruction of receiving, from an operation apparatus, a reading instruction for instructing an image reading apparatus to execute a reading operation and specific service identification information;
a setting information acquiring instruction of acquiring the setting information associated with the specific service identification information from the memory;
a Web page preparing instruction of preparing a Web page including the acquired setting information;
the Web page transmitting instruction of transmitting the prepared Web page to the operation apparatus;
a specific setting information receiving instruction of receiving specific setting information from the operation apparatus after the prepared Web page is transmitted;
a reading instruction transmitting instruction of transmitting a second reading instruction to the particular image reading apparatus;

an image data receiving instruction of receiving the image data from the particular image reading apparatus after the specific setting information is transmitted; and
an image data transmitting instruction of transmitting the image data to the service providing apparatus,
wherein the particular image reading apparatus comprises: 
a second processor; and 
second memory storing computer readable instructions, when executed by the second processor, causing the particular image reading apparatus to execute:
a specific setting information receiving instruction of receiving the specific setting information from the information processing apparatus;
a second reading instruction receiving instruction of receiving the second reading instruction from the information processing apparatus;
an image data reading instruction of reading image data based on the specific setting information; and
an image data transmitting instruction of transmitting the image data to the information processing apparatus, and 
wherein the operation apparatus comprises[;]: 
a display unit; 
a third processor[,]; and

a reading instruction transmitting instruction of transmitting the first reading instruction to the information processing apparatus;
a Web page receiving instruction of receiving the Web page from the information processing apparatus;
a Web page [Webpage] displaying instruction of displaying the received Web page on the display unit;
a specific setting information determining instruction of determining a specific setting information with reference to the displayed Web page; and
a specific setting information transmitting instruction of transmitting the determined specific setting information to that information processing apparatus[.]; 
wherein:
the second memory of the particular image reading apparatus stores session information about a session of the information processing apparatus and the particular image reading apparatus so that the information processing apparatus can transmit the second reading instruction to the image reading apparatus,
the computer readable instructions stored in the second memory, when executed by the second processor, causes the particular image reading apparatus to execute a session information transmitting process of transmitting the session information to the information processing apparatus, and
the computer readable instructions stored in the first memory, when executed by the first processor, causes the information processing apparatus to execute:
a session information receiving process of receiving the session information transmitted from the image reading apparatus: and
a session information storing process of storing the received session information in the first memory, the information processing apparatus executes the specific setting information transmitting process after the received session information is stored in the first memory.



12.	(Twice amended) The system according to claim [11] 1, wherein
when the received session information is stored in the first memory, the computer readable instructions stored in the first memory, when executed by the first [second] processor, causes the information processing apparatus to execute an online setting process of setting a status of the particular image reading apparatus to be on-line,
the Web page transmitting instruction causes the information processing apparatus to transmit the prepared Web page to the particular image reading apparatus, status of which is set to be on-line.